Citation Nr: 0829746	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  97-34 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently rated as 20 percent disabling.

(The issue of entitlement to an effective date prior to April 
12, 1995 for a grant of a 20 percent disability rating for 
lumbosacral strain is discussed in a separate Board of 
Veterans' Appeals (Board) decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to July 1985.  
This case comes to the Board from rating decisions from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi dated in December 1996 and October 1997.

In a June 2000 decision, the Board granted a 20 percent 
evaluation for lumbosacral strain following a remand by the 
United States Court of Appeals for Veterans' Claims (CAVC) in 
December 1999 which vacated and remanded a June 1999 Board 
denial of an increased rating for the same claim.  The 
veteran appealed the June 2000 decision to the CAVC and also 
filed a notice of disagreement with the effective date set in 
the following July 2000 rating decision.  The parties filed a 
joint motion for remand, which the CAVC granted in February 
2001.  The Board denied a rating in excess of 20 percent in 
an August 2001 decision and the veteran again appealed this 
decision to the CAVC which remanded the case back to the 
Board in an August 2004 decision.  VA appealed the case to 
the United States Court of Appeals, Federal Circuit (Federal 
Circuit).  The Federal Circuit issued a decision in March 
2008 affirming the CAVC remand.  As such, the issue of 
entitlement to a rating in excess of 20 percent is now again 
before the Board.

The issue of entitlement to an increased rating for 
lumbosacral strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The CAVC remanded the veteran's claim for entitlement to an 
increased rating for lumbosacral strain which is currently 
rated as 20 percent disabling.  In that remand, the CAVC 
indicated that the veteran was entitled to a new VA 
examination to fully address his current state of disability 
(considering the last examination was undertaken in 1998) and 
to address the unanswered provisions of the November 1998 
Board remand.  Specifically, the examiner must include an 
opinion as to whether the veteran's pain could significantly 
limit functional ability during flare-ups and address whether 
excess fatigability and incoordination are a part of the 
veteran's condition. The examination report should include a 
determination as to whether the veteran has arthritis 
associated with his lumbosacral strain and note the extent of 
the arthritis present, if any.

Additionally, the veteran should be provided with a letter 
outlining VA's current duties to notify and assist the 
veteran in the processing of his claim. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of his lumbosacral strain 
disability.  Have the examiner review the 
claims file in conjunction with the 
examination and make a note of such review 
in the examination report.  Have the 
examiner conduct all necessary tests 
including range of motion and make 
opinions regarding whether the veteran's 
pain could significantly limit functional 
ability during flare-ups and whether 
excess fatigability and incoordination are 
a part of the veteran's condition.  The 
examination report should include a 
determination as to whether the veteran 
has arthritis associated with his 
lumbosacral strain and note the extent of 
the arthritis present, if any.  The 
examiner must provide objective medical 
findings sufficient to evaluate the 
veteran's disability under both the old 
(2002) and new (2003) rating criteria for 
spine disabilities.

2.  Review the examination report and if 
it is in any way inadequate, return it for 
revision.

3.  Issue the veteran a letter outlining 
VA's duties to notify and assist in 
compliance with the Veterans Claims 
Assistance Act of 2000.  Proper notice 
must inform him of any information and 
medical or lay evidence not of record (1) 
that is necessary to substantiate the 
claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In addition, the 
notice requirements of the VCAA should be 
noted to apply to all five elements of a 
service-connection claim, including: (1) 
veteran status; (2) existence of a 
disability; (3) a connection between the 
veteran's service and the disability; (4) 
degree of disability; and (5) effective 
date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Finally, for an increased-
compensation claim, as is at issue here, § 
5103(a) requires, at a minimum, notice 
that, to substantiate a claim, the medical 
or lay evidence must show a worsening or 
increase in severity of the disability, 
and the effect that such worsening or 
increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 
2008).   Further, the specific rating 
criteria for lumbosacral strain, to 
include degenerative arthritis, must be 
included.  Also include examples of the 
types of medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  Vazquez-Flores, slip op. at 
5-6.

4.  Thereafter, readjudicate the claim on 
appeal, to include consideration of both 
the old (2002) and new (2003) rating 
criteria for spine disabilities, as well 
as DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Subsequently, issue the veteran a 
supplemental statement of the case and 
allow and appropriate period for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


